Citation Nr: 0832519	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-38 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals of a left ankle fracture, status 
post open reduction and internal fixation (ORIF).

2.  Entitlement to a rating in excess of 10 percent for a 
service-connected incisional neuroma of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
October 1985.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued previously assigned ratings of 
20 percent for the veteran's service-connected left ankle 
disability and 10 percent for the veteran's service-connected 
incisional neuroma residual of a left ankle ORIF (a scar), 
both effective August 31, 1999.  The veteran disagreed with 
the assigned ratings and filed a timely appeal.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in November 2006; a transcript of that 
hearing is of record.

In July 2007 the Board remanded the appeal to the RO for 
additional development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Residuals of a left ankle fracture are manifested by 
dorsiflexion to 5 degrees and plantar flexion to 10 degrees 
with no evidence of ankylosis or additional limitation by 
pain, fatigue, weakness, incoordination, or lack of endurance 
on repetitive use.

3.  An incisional neuroma of the left ankle is manifested by 
an 11 by 0.5 centimeter scar that was painful on examination.
CONCLUSIONS OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for residuals of a left ankle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).

The criteria for the assignment of a rating in excess of 10 
percent for an incisional neuroma of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claim for 
entitlement to an increased rating for residuals of a left 
ankle fracture and an incisional neuroma of the left ankle 
was received in April 2003.  In correspondence dated in July 
2007, he was notified of the provisions of the VCAA as they 
pertain to the issues of an increased evaluation for his 
service-connected left ankle disabilities.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  Thereafter, the 
claims were reviewed and a supplemental statement of the case 
was issued in June 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in July 
2007.

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the Appeals Management Center (AMC) dated in July 2007 
satisfied many of the requirements of the VCAA, this letter 
did not inform the veteran that he needed to show the effect 
that the worsening of his symptoms had on his employment and 
daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran demonstrated that he had 
actual knowledge of what was necessary to substantiate his 
claims.  He provided information about the effects that the 
worsening of his symptoms had on his employment and daily 
life during a November 2006 hearing and at a VA examination 
in May 2008.  Based on the foregoing, the Board has 
determined that it is not prejudicial to the appellant to 
proceed to finally decide this appeal as any error in notice 
did not affect the essential fairness of the adjudication.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records have been obtained and 
associated with his claims file, and he has been provided 
with a contemporaneous VA medical examination of the current 
state of his service-connected left ankle disabilities.  In 
addition, in July 2007 the AMC requested information from the 
veteran regarding any treatment that he had received from any 
VA or private treatment providers since June 2006.  No 
response was received.  In this regard, the Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2007) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007).
527
1
Ankle, limited motion of:

Marked
20

Moderat
e  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).
527
2
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing 
position  
20

In good weight-bearing 
position
10
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2007).
527
3
Os calcis or astragalus, malunion of:

Marked 
deformity
20

Moderate 
deformity  
10
38 C.F.R. § 4.71a, Diagnostic Code 5273 (2007).
527
4
Astragalectom
y  
20
38 C.F.R. § 4.71a, Diagnostic Code 5274 (2007).

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).




780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

Factual Background

The veteran's application for an increased rating was 
received in April 2003.  Pursuant to 38 C.F.R. § 3.400(o), 
the Board should examine the record to determine whether 
within the year prior to the April 2003 receipt of the 
application for a higher rating it was "factually 
ascertainable" that an increase in disability had occurred.  
Thus, the Board must review the evidence from April 2002 to 
determine whether a higher rating was merited for either 
disability.

VA podiatry treatment notes dated from September 2002 to 
January 2003 show that the veteran was treated for plantar 
fasciitis.

The veteran was afforded a VA fee-basis podiatry examination 
in June 2003.  He gave a history of his in-service left ankle 
injury.  He was employed as a production supervisor.  
He complained that the ankle swelled to the size of a 
softball.  He experienced numbness in the foot and sharp pain 
shooting up to his back.  While the symptoms were 
intermittent, they often occurred four to five days with the 
symptoms lasting from 20 minutes to one hour each time.  This 
impaired his ability to perform daily functions, as he had to 
sit down to take the weight off his foot.  The condition did 
not cause incapacitation.  Current treatment included steroid 
shots (which did not help), and physical therapy.  He was 
unable to climb stairs, push a lawn mower, stand or go for a 
walk.  On objective examination, posture and gait were within 
normal limits.  He required a brace for ambulation due to 
ankle joint pain.  There were no signs of abnormal weight 
bearing upon examination of the feet.  There was a healed 5.5 
cm. scar on the medial aspect of the left ankle.  The scar 
was hypopigmented, level, tender to palpation with radiation 
to the calf.  range of motion studies revealed that 
dorsiflexion of the ankle was to 20 degrees (20 degrees being 
normal motion), with pain occurring at 20 degrees.  Plantar 
flexion was to 45 degrees, with no pain (normal being to 45 
degrees).  X-ray films revealed degenerative arthritis with 
screws at the ankle joint.  A small calcaneal spur was also 
observed.  The physician performing the evaluation determined 
that the condition should have no effect on the veteran's 
occupation 

In a July 2005 VA fee-basis medical examination report, the 
physician described a non-tender, non-disfiguring surgical 
scar on the veteran's left ankle that measured 11 by 0.5 
centimeters and found no deformity of the ankles.  Range of 
motion of the left ankle was reported as dorsiflexion to 10 
degrees (with pain occurring at 10 degrees) and plantar 
flexion to 35 degrees (with pain occurring at 35 degrees).  
After repetitive use, the left ankle was noted to be 
additionally limited by pain, but not by fatigue, weakness, 
lack of endurance, or incoordination.  The examiner concluded 
that he was unable to make a determination without resorting 
to speculation on whether pain, fatigue, weakness, lack of 
endurance, or incoordination additionally limited the joint 
function in degrees.  

A June 2006 VA radiology report indicated that x-rays of the 
left ankle revealed a fracture of the lateral malleolus with 
callus formation.  Ossified bodies were observed just 
underneath the medial malleous.  Post traumatic ossification 
was also seen by the radiologist in the lower inter-osseous 
membrane.  No impression or assessment was provided.  In a 
June 2006 VA physician note, the veteran complained of his 
left ankle giving way, pain, and no recent injury.  On 
physical examination of the extremities, the physician found 
no clubbing, cyanosis, or edema; however, there was 
tenderness over the medial left ankle, slight swelling, and 
pain with range of motion.  The assessment was DJD 
(degenerative joint disease) - traumatic left ankle.

In a July 2006 VA treatment note, the veteran complained of 
intermittent both lower extremity numbness and tingling from 
his buttocks to the bottom of his feet, and his left ankle 
giving way from time to time.  He denied any ankle swelling, 
warmth, or discoloration.  Objective findings included no 
edema, effusion, discoloration, or deformity.  The examiner 
further noted no tenderness to palpation and full range of 
motion in all directions without pain.  Motor findings were 
noted as 5 out of 5 on dorsi-plantar 
flexion/eversion/inversion versus resistance.  On review of 
June 2006 x-rays, the examiner observed fibular screws in 
place without evidence of loosening or fractures.  The 
assessments were status post ORIF of the left distal fibula 
fracture and both lower extremity numbness, tingling, 
weakness by history.

During a November 2006 travel board hearing, the veteran 
testified that he was receiving treatment for his left ankle 
at VA facilities in San Antonio, Texas.  He testified that 
his ankle goes out and limited his ability to walk or run.  
He also stated that in his present job as a surveyor, he was 
on his feet approximately 4 hours a day, but sometimes stayed 
at the shop and painted.  He described his left ankle scar as 
approximately 9 inches long with tenderness on the outer side 
of his ankle.

In a May 2008 VA examination report, the veteran complained 
of severe swelling in his left ankle with daily pain; 
stiffness; and weakness in dorsiflexion, plantar flexion, 
eversion, and inversion of the ankle.  He also reported that 
his left ankle gave way and that he experienced monthly 
flare-ups lasting one day brought on by standing or walking 
for long periods of time.  During the flare-ups he had 
swelling and was unable to move his ankle at all, he could 
barely walk, and had a severe limp.  He added that his left 
ankle pain was severe and was constantly problematic since he 
had to walk long distances and be on his feet for his job as 
a surveyor.  On physical examination, left ankle range of 
motion findings were listed as dorsiflexion from 0 to 5 
degrees and plantar flexion from 0 to 10 degrees.  After 5 
repetitions of flexion and extension, the examiner found no 
changes in range of motion or any evidence of additional 
limitation by pain, fatigue, weakness, incoordination, or 
lack of endurance of the left ankle.

The examiner, an orthopedic surgeon, noted there were well-
healed medial and lateral surgical scars with no erythema or 
calor.  He reported mild soft tissue swelling, a small joint 
effusion, and tenderness to palpation over the medial and 
lateral malleoli and the anterior joint line of the ankle, as 
well as crepitus with range of motion.  The examiner 
indicated that the left ankle was stable to varus and valgus 
stress and that the veteran had 5/5 strength in flexion, 
extension, eversion, and inversion of the left ankle.  In 
addition, no callosities or break down in the left foot were 
evident, and the examiner found no evidence of a neuroma by 
physical examination.  The examiner indicated that there was 
no evidence of abnormal shoe wear pattern, but that the 
veteran's shoes were essentially new.  Radiographs of the 
left ankle dated in May 2008 were read as "metallic screws 
seen applied to the lower left fibula with post traumatic 
calcification in the lower osseous membrane in the joint 
between the medial malleolus and the talar bone."  The 
examiner diagnosed left ankle fracture, healed; left ankle 
restricted range of motion/stiffness; and left tibial talar 
post traumatic osteoarthritis/degenerative joint disease 
confirmed by radiographs.  He opined that the veteran had 
significant tibiotalar post traumatic osteoarthritis with 
severely limited range of motion on examination.  He further 
opined that the veteran's reported flare-ups could cause even 
more restricted range of motion, which the examiner 
attributed to postoperative immobilization, soft tissue 
contracture, and scars.

Analysis

Residuals of a Left Ankle Fracture

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of a rating 
in excess of 20 percent for residuals of a left ankle 
fracture.  The veteran already receives the maximum allowable 
rating of 20 percent under Diagnostic Code 5271 for his left 
ankle disability.  Moreover, no other diagnostic code 
provides a basis for assignment of a higher rating for the 
left ankle.  Disabilities of the ankle are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274; however, 
the only Diagnostic Code that may be applicable is 5270, 
which rates disabilities involving ankylosis of the ankle.  
Ankylosis is an immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet.App. 218 (1995).  It is neither contended nor 
shown at any time that the veteran's service-connected left 
ankle disability involves ankylosis (Diagnostic Code 5270).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence). 

As indicated above, while the veteran has complained of 
experiencing chronic ankle pain and giving way, the weight of 
the objective medical evidence demonstrates no more than 
marked limitation of motion of his left ankle on dorsiflexion 
and plantar flexion.  On VA examination in May 2008, left 
ankle range of motion findings were recorded as dorsiflexion 
to 5 degrees and plantar flexion to 10 degrees with no change 
after repetitive testing.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  The Board notes the May 2008 VA 
examiner's opinion that the veteran's reported flare-ups 
could cause even more restricted range of motion.  Federal 
regulation requires a higher rating due to pain to be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  See 
38 C.F.R. § 4.40 (2007).  While adequate pathology for the 
claimed restriction of range of motion during flare-ups was 
identified by the examiner (postoperative immobilization, 
soft tissue contracture, and scars), physical examination and 
repetitive use testing did not support that opinion.  
Therefore, a higher rating based on functional loss due to 
pain during flare-ups is not warranted.

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a higher rating for the veteran's 
left ankle disability.

Given the objective medical findings of marked limited motion 
of the left ankle and the veteran's subjective complaints of 
pain, the RO appropriately assigned a 20 percent rating for 
the veteran's left ankle disability, effective August 31, 
1999.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271.  The 20 
percent rating takes into account functional loss due to pain 
and other factors such as flare-ups, and, given the objective 
medical findings, no higher rating on this basis is 
warranted.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  Even 
considering pain and other factors, the evidence simply does 
not support assignment of a higher rating under Diagnostic 
Code 5270 as there is no evidence of ankylosis.  In this 
regard, the May 2008 VA examiner specifically noted that the 
veteran could perform five repetitions of flexion and 
extension without pain, fatigue, weakness, incoordination, or 
lack of endurance.  In short, there is no medical evidence 
that the veteran's left ankle has any ankylosis - the 
requirement for the next higher 30 percent rating under 
Diagnostic Code 5270.

Incisional Neuroma of the Left Ankle

The Board notes that the veteran's VA treatment records are 
silent for any findings related to surgical ankle scar, and 
he has not identified any other treatment related to his 
scar.  At his November 2006 travel board hearing, the veteran 
complained of pain at the scar site on the outer side of his 
ankle, and objective examination confirmed that the site was 
tender to palpation.  However, 10 percent is the highest 
available rating for a superficial scar that is painful on 
examination.  See, e.g., 38 C.F.R. § 4.118, Diagnostic Codes 
7804.  In addition, the medical evidence does not reflect the 
existence of any associated scar of a size or that involves 
any symptoms or pertinent characteristics so as to warrant 
the assignment rating in excess of 10 percent under any 
pertinent provision of section 4.118.  See, e.g., 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805.  Accordingly, the 
veteran's claim for a higher evaluation for his service-
connected incisional neuroma of the left ankle must be 
denied.

Both Disabilities

The Board acknowledges the veteran and his representative's 
contentions that his left ankle disabilities are more 
severely disabling.  However, the veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an evaluation in excess of 20 percent for the 
veteran's residuals of a left ankle fracture or in excess of 
10 percent for an incisional neuroma of the left ankle.  
Therefore, entitlement to an increased rating for either 
disability is not warranted.  The Board has considered staged 
ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disabilities that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While it was noted 
that the veteran's left ankle disabilities have limited his 
ability to walk, run, or stand for long periods and 
reportedly gives out, objective medical findings are not 
indicative of any unusual or marked interference with his 
current employment as a surveyor (i.e., beyond that 
contemplated in the assigned 20 and 10 percent ratings).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected residuals of a left ankle fracture, status post 
ORIF, is denied.

Entitlement to a rating in excess of 10 percent for a 
service-connected incisional neuroma of the left ankle is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


